Citation Nr: 0823777	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-20 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for calluses of the 
feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Tuttle, Law Clerk


INTRODUCTION

The veteran had active service from August 1986 to August 
1989.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO) which 
determined that the veteran's evaluation of 10 percent 
disabling for bilateral foot calluses should be continued. 

The Board notes that medical evidence below shows a private 
physician has addressed various structural issues regarding 
the veteran's feet.  As these bone structure manifestations 
are separate from the callus claim at issue, they are 
referred to the RO for appropriate action as separate claims, 
either as directly related to service or secondary to the 
veteran's service-connected callus disorder.


FINDING OF FACT

The veteran's service-connected callus condition of the feet 
is manifested by tender symptomatic calluses and pain upon 
weight bearing, but no findings of abnormal weight bearing, 
weakness, fatigability, painful motion, edema, instability, 
pain upon manipulation, or abnormal ankle or toe dorsiflexion 
or plantar flexion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
calluses of the feet are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.40, 4.71a, Diagnostic Codes 7819, 7804, 7805 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The veteran filed his original claim for an increased 
evaluation in August 2005, and the RO provided the appellant 
notice concerning the issues of increased evaluations in a 
September 2005 notice letter.  This pre-adjudication letter 
to the veteran satisfied the requirements of Pelegrini, 
supra.  A June 2006 SOC also substantially complied with the 
requirements of Quartuccio, supra, identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  A March 2006 letter 
from the RO and the SOC also contained additional notice 
concerning the law regarding degrees of disability and 
effective dates.

In the SOC, the RO provided the laws and regulations 
governing the evaluation of scars, other skin impairments, 
impairments of the foot, and functional impairment.  The RO 
specifically provided the rating criteria for diagnostic 
codes contemplating such impairments.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

Here, the veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  Id.; see 
Vazquez-Flores, supra.  In addition, the veteran and his 
representative demonstrated their understanding of the 
criteria required for a higher evaluation in subsequent 
statements to the RO.  Thus, any deficiency in notification 
has been cured by the knowledge of the veteran as to the 
requirements for an increased rating and the responsibilities 
concerning evidence gathering.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008); Sanders v. Nicholson, supra.

VA has obtained service treatment records (STRs), assisted 
the veteran in obtaining evidence including private medical 
records, and has accorded the veteran a VA medical 
examination.  All known and available records have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.

In summary, VA has substantially complied with the notice and 
assistance requirements and the veteran is not prejudiced by 
a decision on the claim at this time.  Moreover, the veteran, 
by his contentions in this appeal, has demonstrated actual 
knowledge of, and has acted upon, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim). 

The Board has reviewed all the evidence in the appellant's 
claims file.  We have an obligation to provide adequate 
reasons or bases supporting our decision, but there is no 
requirement that every item of evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis herein will focus specifically 
on what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

II.  Increased Rating Claim

In seeking an increased rating, the veteran claims that his 
foot calluses have been giving him problems and are very 
painful upon examination and paring.  In his notice of 
disagreement with the RO's decision to continue his 
evaluation at a 10 percent rating, the veteran contends that 
such rating is an inaccurate assessment of his condition.  
Both in his notice of disagreement and in his appeal, he 
advances the belief that he has impairment of function 
warranting a higher evaluation.

A.  Factual Background

The veteran's STRs indicate that during his time on active 
duty, he developed a recurrent corn on the proximal 
interphalangeal joint of his left fifth toe.  The callus was 
noted throughout his time in service and upon examination in 
May 1989 prior to separation.  

Records from a private podiatrist indicate that the veteran 
developed more foot problems after service, and was seeking 
medical care for his problems.  In both January and August 
2005, the physician noted that the veteran had six calluses, 
two on the right foot and four on the left.  The physician on 
both examinations noted that the calluses were very painful 
when pared and enucleated.  In January, the physician stated 
radiographs showed hypertrophy of the tibial sesamoid 
apparatus, a relatively rectus foot type, and extensis 
deformity of the hallux bilaterally, the left being greater 
than the right.  In August, the physician indicated that X-
rays again showed a rectus foot type, with enlargement of the 
fifth metatarsal heads, severe enlargement of the tibial 
sesamoid bilaterally, an interphalangeal sesamoid on the left 
foot, and hypertrophy of the proximal phalanx on the fifth 
left toe.  In a letter to the VA in February 2006, this 
physician indicated, in addition to the above findings, that 
he believes the veteran's "bony changes" are contributing 
to his calluses, and the veteran has diminished quality of 
life due to his calluses.

On the veteran's most recent VA examination in October 2005, 
the examiner noted five calluses on the right foot and four 
on the left, three of which were moderately tender.  The 
examiner's impression was moderate disability with 
progression, and he stated that the calluses were more 
symptomatic on the right than the left.  He noted the veteran 
had pain upon weight bearing, but found no evidence of 
abnormal weight bearing.  He found no weakness, fatigability, 
painful motion, edema, instability, or pain on manipulation.  
He also determined August 2004 X-rays of the veteran's feet 
were normal and did not note any abnormal ankle or toe 
dorsiflexion or plantar flexion. 

B.  Applicable Law

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. §4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates that 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In evaluating the assertions advanced by the veteran as to 
his condition, the Board must consider that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
and severity of a disability, requires professional evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
However, we recognize that the veteran's lay statements may 
be competent evidence as to lay-observable events and 
symptoms of disability.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The regulations for evaluation of skin disabilities were 
revised, effective on and after August 30, 2002.  67 Fed. 
Reg. 49,590 (July 31, 2002).  The veteran's current claim for 
increased rating was filed in August 2005, so only the 
amended criteria are applicable herein.

Diagnostic Code (DC) 7819 pertains to benign skin neoplasms, 
which can be rated as scars (under Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), depending on the predominant 
disability.

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under 38 C.F.R. § 4.118, DC 7805, which evaluates 
scars based upon limitation of function of the part affected. 

Under the revised regulations, Diagnostic Code 7802 pertains 
to scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:  Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent rating.  DC 7803, scars, superficial, unstable 
warrant a 10 percent rating.  DC 7804, scars, superficial, 
painful on examination warrant a 10 percent rating.  DC 7805, 
scars, other, will be rated based on limitation of function 
of affected part.  Limitation of motion must be analyzed to 
determine whether the veteran's scars limit the functioning 
of his affected part - the foot.

C.  Analysis

Medical evidence provided by the veteran's private physician 
shows that he believes the real impairment is due to the 
calluses themselves.  In his February 2006 letter to the VA, 
the veteran's physician states, "[B]y the end of the day, 
[the lesions] throb and really limit what [the veteran] is 
able to do."  In addition, the VA examiner's impression 
indicates that it is the "multiple calluses of the feet" 
which create "moderate disability with progression" for the 
veteran.  These pieces of medical evidence indicate the 
veteran's disability is caused by his calluses.

As the veteran is currently rated at 10 percent for bilateral 
foot calluses, the only issue is whether those calluses have 
caused limitation of function of the feet, leading to an 
increased or separate compensable rating under DC 7805.  The 
calluses alone do not warrant any increased evaluation.  Nor 
is there evidence of any limitation of motion, as the VA 
examiner noted no abnormal ankle or toe dorsiflexion or 
plantar flexion.  The veteran's calluses have not decreased 
the range of motion of his feet to a point of limitation of 
function.

As noted in the Introduction, the other structural 
impairments manifested are not part of the service-connected 
callous disability; rather, they constitute separate 
potential disability claims.  Therefore, it would be 
premature to determine here whether the veteran meets the 
criteria for Diagnostic Codes 5276 through 5284 for 
impairment of the foot.  Claims for these manifestations have 
been referred to the RO for separate adjudication.

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  While 
there is evidence of pain upon weight bearing, the VA 
examiner found no pain from the veteran's service-connected 
calluses on manipulation and no weakness, fatigability, or 
painful motion.  The Board thus finds that there is 
insufficient evidence to warrant an increased rating based on 
functional loss due to pain, as any additional functional 
limitation due to pain is contemplated in the 10 percent 
currently assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.

In summary, in evaluating the veteran's service-connected 
calluses, the Board has considered the disabling effects of 
pain, weakness, and incoordination indicated in the above 
analysis.  See DeLuca, supra.  His complaints of pain and the 
examiner's observations of pain upon weight bearing were 
considered in the level of impairment and the loss of 
function attributed to his calluses.

The Board recognizes the sincerity of the arguments advanced 
by the veteran that he should be entitled to an increased 
evaluation.  The veteran's lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau, supra ; see Buchanan, supra.  However, evidence 
from a medical professional with expertise is necessary to 
establish severity of a disability, and the veteran has not 
established any specialized training for such qualifications.  
See Espiritu, supra.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not exceptional or unusual so as to 
render impractical the application of the regular schedular 
criteria, and there is no basis to refer this case for 
consideration of an extraschedular rating.


ORDER

An increased evaluation for calluses of the feet is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


